ORDER

PER CURIAM.
Samuel Lomax (Movant) appeals the motion court’s denial of his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. On appeal, Movant contends he was entitled to an evidentiary hearing because: 1) he alleged facts which, if true, would warrant relief, 2) the alleged facts were not refuted by the record, and 3) he was prejudiced as he pled guilty because counsel informed him that he would receive a 7-year sentence, but, instead, he was sentenced to 15 years in prison. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).

. All rule references are to Mo. R.Crim. P.2011, unless otherwise indicated.